DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
Claim Status
	Claims 1, 4-10 and 13-18 are currently pending for examination. 

Response to Arguments / Remarks
Applicant's arguments filed 6/14/2022 have been fully considered.

	In response to “Claims in view of USC 102 and 103” found at pages 10-14, the arguments in regards to the limitation “determine whether the center of gravity coordinate is located within a safety area to generate a determination result, wherein the safety area is within an area formed by pressure sensors disposed inside a first assembly of the shoe assembly and pressure sensors disposed inside a second assembly of the shoe assembly” do not appear to be persuasive because of Lieberman’s disclosure at Figs. 4A-4B and the following paragraphs:
paragraph [0039], 
“In some examples, computing device 140 determines the current postural state by calculating the center of force of the person.”,
paragraph [0046], 
“FIG. 4A illustrates an example safe zone 405 with center of force from left-foot to right-foot plotted on the X-axis and center of force in the anterior to posterior direction plotted on the Y-axis. The safe zone can be, for example, a zone of upright posture. Inside this zone, a person is stable with regard to postural stability and a person moves around this zone at random.” and
  	paragraph [0047], 
“In some examples, the range of postural stability is a punctuated equilibrium. The punctuated equilibrium can be, for example, a safe zone with a constant turnover of transient equilibria. The transient equilibria form, persist, and dissipate following control failure (e.g., not in equilibrium, including falling down). Following a control failure, a new equilibria forms and control is restored. FIG. 4B illustrates an exemplary punctuated equilibrium 420. In punctuated equilibrium 420, a first transient equilibria 430 forms, persists, and dissipates through dynamic trajectory 435, momentarily leaving punctuated equilibrium 420, but returning to a second transient equilibria 440. Subsequently, the second transient equilibria 440 dissipates through dynamic trajectory 445, leading to a third transient equilibria 450. Third transient equilibria 450 persists and dissipates through dynamic trajectory 455 leading to escape from punctuated equilibrium 420. Furthermore, dynamic trajectories may lead to new equilibria (i.e., "escape" trajectories) and while other dynamic trajectories lead back to the old equilibrium (i.e., non-escape dynamic trajectories, or "return" trajectories). One way to determine the difference between the two types of dynamic trajectories is that if a dynamic trajectory starts and ends in roughly the same place, then it is a "return" trajectory, otherwise it is an "escape" trajectory.”.
	In the first example with respect to Fig. 4A and paragraph [0046], Lieberman clearly discloses the system determines whether the user is stable or unstable based on the user’s center of gravity is located within or outside of the safety zone 405, 410, 415. For example, when the user is standing in a stable upright position, the center of gravity is located within the safety zone 405, 410, 415 (analogous to the claim limitation “safety area”). The safety zone is within the X-Y area (analogous to the claim limitation “an area”) which includes the safety zones and unsafe zone determined by the pressure sensors disposed on the left and right shoes. 
	In the second example with respect to Fig. 4B and paragraph [0047], Lieberman clearly discloses the system determines whether the user is at one of the equilibria areas during an activity (e.g. walking or running) based on the calculated center of gravity and trajectory. As the user walks, the system determines the user’s center of gravity and trajectory falls within one of the equilibria areas/ranges 430, 440, 450 (analogous to the claim limitation “safety area”). The equilibria areas/ranges are within the equilibrium zone/area 420 and the X-Y area (analogous to the claim limitation “an area”) which includes the equilibrium zone and the unstable zone 455. The equilibria areas and equilibrium zone are calculated based on measurements received from the pressure sensors disposed on the shoes. In other words, the equilibria area (e.g. 430) is within the equilibrium zone 420 or the X-Y area formed by the pressure sensors disposed on the left and right shoes.
	Based on the reasons provided, it appears that Lieberman teaches the argued claim limitation. Therefore, the rejections are maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 10, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieberman (Pub. No.: US 2009/0137933 A1).

Regarding claim 1, Lieberman teaches a wearable device, comprising: 
a shoe assembly (Fig. 1, shoes 120a-b);
a plurality of pressure sensors, disposed on the shoe assembly and configured to generate a plurality of pressure sensing values (Fig. 11 pressure sensors 220a-b, para [0030], “The input sensors 220 measure sensor information (e.g. pressure information, etc.)”); 
a processing circuit (Fig. 1, computing device 140 or Fig. 11, processing module 1150), configured to calculate a center of gravity coordinate according to the plurality of pressure sensing values and coordinates of the plurality of pressure sensors and configured to determine whether the center of gravity coordinate is located within a safety area to generate a determination result (Fig. 4A, safety zones 405-415, and Fig. 4B, equilibria areas 430, 440. 450, and para [0039], [0046]-[0047]. The system determines whether the center of gravity falls within the safety zone 405 or equilibria 430), wherein the safety area is within an area formed by pressure sensors disposed inside a first assembly of the shoe assembly and pressure sensors disposed inside a second assembly of the shoe assembly (Fig. 4A-4B, Fig. 11, and para [0046]-[0047], The safety zone 405 is within the unsafety zone enclosed by the X-Y graph and equilibria 430 is within the equilibrium area 420 and the unstable area enclosed by the X-Y graph); and 
an alarm module, configured to output an alarm signal to perform an alarm function when the determination result indicates that the center of gravity coordinate is not located within the safety area (Fig. 12, step 1240 and para [0062]. The system notifies the person if the calculated postural state is unstable).  

Regarding claim 4, Lieberman teaches the wearable device of claim 1, wherein the processing circuit calculates a movement speed moving from a previous calculated center of gravity coordinate to a current calculated center of gravity coordinate and calculates a predicted center of gravity coordinate according to the calculated movement speed and a movement direction from the previous calculated center of gravity coordinate to the current calculated center of gravity coordinate, and the processing circuit determines whether the predicted center of gravity coordinate is located within the safety area to generate the determination result and the alarm module outputs the alarm signal to perform the alarm function when the determination result indicates that the predicted center of gravity coordinate is not located within the safety area (Fig. 13, para [0063], the system predict the next postural state to determine whether the next postural state is stable or unstable. If the next postural state is unstable then the system generates a notification. Fig. 4B and para [0047]-[0049] discloses the trajectory from one equilibrium location to the next equilibrium location to determine whether the current equilibrium location is outside of the stable equilibrium zone 420.).  

Regarding claim 6, Lieberman teaches the wearable device of claim 1, wherein the shoe assembly includes a first assembly and a second assembly, the plurality of pressure sensors include a plurality of first pressure sensors and a plurality of second pressure sensors, the plurality of first pressure sensors are disposed on the first assembly, and the plurality of second pressure sensors are disposed on the second assembly (Fig. 2 and Fig. 11, left shoe includes sensors 220a and right shoe includes sensors 220b).

Regarding claim 10, recites a method that is performed by the device of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 13, recites a method that is performed by the device of claim 4. Therefore, it is rejected for the same reasons.

Regarding claim 15, recites a method that is performed by the device of claim 6. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman (Pub. No.: US 2009/0137933 A1) in view of Yu (Pub. No.: US 2016/0157756 A1).

 Regarding claim 5, Lieberman teaches the wearable device of claim 1, further comprising: 
a plurality of inertial sensors, each configured to measure a tilt angle (para [0030], “For example the input sensors 220 may be pressure sensors, and transmission from the input sensors 220 to the communications module 240 can be via wires (not shown) embedded in the insole 210. Merely by way of example, the input sensors may be FlexiForce.RTM. Piezoresistive Load/Force Sensors made by Tekscan, Inc., global positioning sensors (GPS), accelerometers, gyrometers, etc.”. A gyrometer is considered as an inertial sensor that measure tilt angle).
Lieberman teaches input sensors are gyrometers but fails to expressly teach wherein the processing circuit determines whether the tilt angle is greater than or equal to a threshold angle value to generate the determination result and the alarm module outputs the alarm signal to perform the alarm function when the determination result indicates that the tilt angle is greater than or equal to the threshold angle value.  
However, in the same field of fall detection, Yu teaches a shoe including an angle sensor configured to measure the inclination angle of the shoe to determine whether the wearer is falling over and to output an alarm. See Fig-Fig. 3 and para [0014] and para [0027], “the falling-over posture of the current human body is continuously detected by analyzing the data of the two angle sensors, and whether the current angle is larger than the angle threshold value when falling-over down is judged by analyzing the gather angle data, the angle change Δ threshold value can be set as 55° -65° (about ⅔ of 90°), …  the human body having been fallen down can be judged at this time and the alarm is triggered”. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lieberman’s shoe with angle sensors to determine whether the wearer is falling over based on the angle is greater than a threshold angle value because that would increase accuracy. 

Regarding claim 14, recites a method that is performed by the device of claim 5. Therefore, it is rejected for the same reasons.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman (Pub. No.: US 2009/0137933 A1) in view of Pingel (Pub. No.: US 2010/0292953 A1).

Regarding claim 9, Lieberman teaches the wearable device of claim 1, but fails to expressly teach wherein the center of gravity coordinate is calculated by the processing unit according to the following equations: COG .Math. ( x C .Math. O .Math. G .Math. , y C .Math. O .Math. G ) = { x C .Math. O .Math. G = .Math. i = 1 n .Math. x i .Math. P i .Math. i = 1 n .Math. P i y C .Math. O .Math. G = .Math. i = 1 n .Math. y i .Math. P i .Math. i = 1 n .Math. P i where COG(X.sub.COG, Y.sub.COG) represents the center of gravity coordinate, X.sub.COG represents an x-axis coordinate value of the center of gravity coordinate, Y.sub.COG represents a y-axis coordinate value of the center of gravity coordinate, x.sub.i represents the x-axis coordinate value of i-th pressure sensor, P.sub.i represents the pressure sensing value of i-th pressure sensor, y.sub.i represents the y-axis coordinate value of i-th pressure sensor, and n represents the number of the pressure sensors.
A review of the applicant’s disclosure does not appear to have mentioned any advantage of the claimed equation generates a more accurate or better result than Lieberman. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any art recognized equivalents to obtain the same center of gravity. 
Also, in the same field of center of gravity determination system, Pingel discloses an equation to calculate the center of gravity by using a similarly structured equation to obtain the summation of pressure/load sensor values and the location of the load. See para [0017].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lieberman’s computing device to determine center of gravity with a known center of gravity equation to improve accuracy.

Regarding claim 18, recites a method that is performed by the device of claim 9. Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lieberman (Pub. No.: US 2009/0260426 A1) teaches a method and system for determining postural stability of a person can include acquiring a plurality of pressure data points over a period of time from at least one pressure sensor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685